Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS






IN RE: ERIC FLORES,


Relator.
 §
 
§
 
§
 
§
 
§
 
 § 


No. 08-07-00336-CV
 
AN ORIGINAL PROCEEDING 
IN MANDAMUS





MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

	Relator, Eric Flores, seeks a writ of mandamus to compel the Honorable Mike Herrera,
Judge of the 383rd Judicial District Court to preserve his right to a jury trial.  Mr. Flores contends
Judge Herrera has allowed individuals to intimidate him so that his present suit will be affected
by his other lawsuits and has sought to illegally terminate his rights as conservator of his child
without just cause.  Mandamus will lie only to correct a clear abuse of discretion.  Walker v.
Packer, 827 S.W.2d 833, 839-40 (Tex. 1992)(orig. proceeding).  Additionally, there must be no
other adequate remedy at law.  Id. at 840.  Based on the petition and record before us, Mr. Flores
has failed to demonstrate he is entitled to mandamus relief.  See Tex.R.App.P. 52.8.


December 6, 2007
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.